GPS FUNDS II GUIDEMARKSM OPPORTUNISTIC FIXED INCOME FUND REGISTRATION # 811-22486 ATTACHMENT 77 0 TRADE DATE DESCRIPTION OF SECURITY AMOUNT PURCHASED ISSUE SIZE SELLING UNDERWRITER LIST OF UNDERWRITERS 04/30/12 U.S. Airways Group, Inc. Citigroup, Goldman Sachs, Morgan Stanley Citigroup Global Markets, Inc.; Goldman Sachs & Co.; Morgan Stanley & Co., Inc.; Barclays Capital; Merrill Lynch, Pierce, Fenner & Smith; Natixis Securities North America, Inc. 09/19/12 Continental Airlines Citigroup, Credit Suise, Deutsche Bank Citigroup Global Markets, Inc.; Goldman Sachs & Co.; Morgan Stanley & Co., Inc.; Credit Suise; Deutsche Bank Securities; Jefferies & Co.; Natixis Securities North America, Inc. 11/27/12 Royal Bank of Scotland Citigroup, Morgan Stanley, Royal Bank of Scotland Citigroup Global Markets, Inc.; Morgan Stanley & Co., Inc.; RBS Securities, Inc.; ABN AMRO Securities USA LLC; Banco Santander; BMO Capital Markets Corp; BNY Mellon Capital Markets LLC; CIBC World Markets, Inc.; Commerz Markets LLC; Danske Markets; Intesa Sanpaolo; Lloyds TSB Bank PLC; nabSecurities LLC; Natixis Securities North America, Inc. 01/15/13 Jefferies Group, Inc. Jefferies Citigroup Global Markets, Inc.; Credit Suisse Securities; BNY Mellon Capital; Deutsche Bank; HSBC; JPM Securities; JP Morgan; Barclays Capital; Keefe Bruyette & Woods; Knight Capital Americas; Merrill Lynch Pierce Fenner & Smith; Natixis Securities North America, Inc.; Oppenheimer & Co.; RBC Capital markets; Snadler O'Neill & Partners; Stephens, Inc.; Stifel Nicolaus & Co., Inc.; US Bancorp Investments
